Citation Nr: 1620399	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-28 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to October 1977.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which in part denied service connection for a neck disorder due to failure to submit new and material evidence.

The Veteran testified before the undersigned Veterans Law Judge at a February 2016 videoconference hearing, and a transcript of this hearing is of record.  The record was left open for 60 days to allow the Veteran an opportunity to submit additional evidence he wished the Board to consider.  He subsequently submitted private treatment records with a waiver.

The issue of entitlement to service connection for a neck disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a neck disorder was previously denied in an April 2007 rating decision, and the Veteran did not appeal the decision.

2.  The additional evidence received since the April 2007 decision indicates that the Veteran's neck disorder may be related to active duty service, which relates to the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim; thus the evidence is new and material.


CONCLUSIONS OF LAW

1.  The April 2007 rating decision denying service connection for a neck disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2015).

2.  The criteria for reopening service connection for a neck disorder are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As the Board has reopened the claim of entitlement to service connection for a neck disorder, the Veteran's claim is substantiated to that extent, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

II. New and Material Evidence

The Veteran is seeking to reopen his claim of entitlement to service connection for a neck disorder.

The term "service connection" applies to a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Entitlement to service connection requires that three elements be substantiated:  (1) medical evidence of current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In an April 2007 rating decision, the RO denied service connection for a neck disorder because the evidence did not show that this condition was occurred in or caused by service.  The Veteran did not appeal this rating decision, nor was new and material evidence received prior to the expiration of the appeal period or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b) (2015).  Therefore, the decision became final one year after it was mailed to him.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).

Here, the Veteran submitted his application to have the previously denied claim reopened in September 2009.  It is the Board's jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Regarding applications for reopening, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order to reopen a claim, it is not necessary that new and material evidence be received regarding each previously unproven element of a claim.  Indeed, newly submitted evidence need not be overwhelming as a "low threshold" standard is applied.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  For instance, in a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans' Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.

At the time of the April 2007 decision, the record included service treatment records and a statement that he injured his neck when he dove into a pool and hit his head on the bottom of the pool.  See VBMS, 12/6/06 Veteran's Application for Compensation or Pension.

In the instant case, the unestablished facts necessary to substantiate a claim of entitlement to service connection for a neck disorder are incurrence of a neck disorder during service and a possible nexus between the Veteran's current neck disorder and active duty service.  Thus, for evidence to be material, it must relate to at least one of these facts.

The pertinent evidence obtained since the April 2007 rating decision consists of the Veteran's statements, private treatment records from June 1990 to June 1992 and from February 2006 to April 2007, and VA treatment records from February 2010 to August 2012.  Additionally, the Veteran submitted a February 2016 private medical opinion, which suggests a link between the Veteran's current neck disorder and service.

Without addressing the merits of this evidence, the Board finds that the new evidence addresses the issue of nexus between the Veteran's neck disorder and active duty service.  See Justus, 3 Vet. App. at 512-13; see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade, 24 Vet. App. at 110.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim for a neck disorder or, at the very least when considered with the other evidence of record, triggers VA's duty to assist.

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a neck disorder.


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a neck disorder is reopened and, to that extent only, the appeal is granted.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

Under 38 C.F.R. § 3.159(c)(4), in a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  A medical examination or medical opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but:  (A) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) establishes that the veteran suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury or disease in service or with another service-connected disability.

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was not provided a VA examination evaluating his neck disorder.  Rather, he provided a February 2016 private medical opinion, addressing the Veteran's neck disorder.  Dr. R.R. stated that the Veteran had been a patient of the practice since January 2003 and had been diagnosed with radiculopathy and neck pain, which was moderate in intensity, severe, intermittent, sharp, and stabbing.  He found that the current pain was an acute exacerbation of chronic neck pain that was just as likely as not to have been caused by a previous injury during the Veteran's active duty service.  He did not provide any further explanation, and did not indicate that he reviewed the claims file or any other record.  Therefore, it is unclear what service treatment and personnel records he reviewed, which is pertinent to the issues of in-service incurrence and nexus.

As such, the Board finds the February 2016 private medical opinion submitted by the Veteran to be inadequate.  However, it suggests that the Veteran's current neck disorder may be associated with military service, which is sufficient for the VA to obtain a VA examination or medical opinion on these issues.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional medical evidence relevant to the Veteran's claim that may have come into existence in the interim.

2.  The AOJ shall afford the Veteran an opportunity to attend a VA examination by an appropriately qualified examiner to determine the nature and etiology of the Veteran's claimed neck disorder.  All test and studies deemed necessary shall be performed.  For any and all neck disabilities diagnosed, the examiner shall offer an opinion as to the following question:

Is it at least as likely as not (at least a 50 percent probability) that the Veteran's claimed neck disorder was incurred in or as a result of the Veteran's period of active duty service?  Why or why not?

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The AOJ shall then readjudicate the issues of entitlement to service connection for a neck disorder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


